Citation Nr: 1428951	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-17 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for a posterior malleolar fracture of the right ankle with degenerative joint disease, status-post right ankle arthroscopy, currently evaluated as 10 percent disabling.

2.  Entitlement to a temporary total evaluation based on the service-connected right ankle disability requiring a period of convalescence following an arthroscopy on October 26, 2010.

3.  Entitlement to service connection for a right hip disorder, to include as secondary to the service-connected right ankle disability.

4.  Entitlement to serviced connection for a right knee disorder, to include as secondary to the service-connected right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to September 1996.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In January 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the documents in the electronic files reveals VA treatment notes relevant to the issues on appeal; however, the RO considered those records and readjudicated the claim for a temporary total evaluation in an April 2012 statement of the case (SOC).

The issues of entitlement to service connection for right hip and right knee disorders, to include as secondary to the service-connected right ankle disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the January 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated their desire that the appeal was being withdrawn as to the issue of entitlement to an increased rating for a posterior malleolar fracture of the right ankle with degenerative joint disease, status-post right ankle arthroscopy, currently evaluated as 10 percent disabling.

2.  The evidence of record shows that the right ankle arthroscopy performed on October 26, 2010, required convalescence until December 6, 2010.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to an increased rating for a posterior malleolar fracture of the right ankle with degenerative joint disease, status-post right ankle arthroscopy, currently evaluated as 10 percent disabling.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for the assignment of a temporary total disability rating for the service-connected right ankle disability due to convalescence from October 26, 2010 to December 6, 2010, but not further, have been met. 38 C.F.R. § 4.30 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c). 

In the present case, during the January 2014 hearing, the Veteran and his representative indicated that they intended to withdraw the appeal for an increased rating for the service-connected right ankle disability.  Hence, with regard to that issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that part of the appeal, and it is dismissed.

II.  Temporary Total Evaluation

VA has duties to notify and assist Veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Given the Board's favorable disposition of the Veteran's claim of entitlement to a temporary total evaluation based on the service-connected right ankle disability requiring a period of convalescence following an arthroscopy on October 26, 2010, the Board finds that all notification and development action needed to fairly adjudicate this part of the appeal have been accomplished.

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted.  38 C.F.R. § 4.30 (2013).  Total ratings will be assigned if treatment of a service-connected disability resulted in:

(1) Surgery necessitating at least one month of convalescence.

(2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited).

(3) Immobilization by cast, without surgery, of one major joint or more.

38 C.F.R. § 4.30.

Notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Felden v. West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296-97 (1995).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery; rather it is defined as a stage of recovery following an attack of disease, a surgical operation, or an injury, where recovery means the act of regaining or returning toward a normal or healthy state.  Felden, 11 Vet. App. at 430 (quotations and citations omitted).

In this case, the Veteran underwent a right ankle arthroscopy on October 26, 2010 at the Denver VA Medical Center (VAMC).  An undated copy of a VA physician's note indicated that the Veteran be excused from work beginning on October 26, 2010 due to right ankle surgery.  The physician noted that the Veteran's condition would be reassessed on November 9, 2010.  

In a November 9, 2010 VA podiatry note, the Veteran reported that he was doing well two weeks status-post arthroscopy.  He was ambulating with a walker with minimal pain.  The examining physician noted that the Veteran was to transition from the walker to supportive shoe gear.  Another November 9, 2010 physician's note indicated that the Veteran was status-post right ankle surgery and was undergoing physical therapy.  The physician stated that the Veteran could return to work in three weeks pending physical therapy results.

In a November 22, 2010 VA physical therapy evaluation note, the Veteran reported that he used a walker for two weeks and gradually transitioned to tennis shoes.  He stated that he was using a set of crutches, but he had not used them in the last week.  He indicated that he had not returned to work as a correctional officer at a prison.  In a December 2, 2010 VA physical therapy note, the Veteran related that he was returning to work the following weekend.  

As the Veteran's representative noted during the January 2014 hearing, the VA physician requested that the Veteran be excused from work from October 26, 2010, following right ankle surgery; and, after the November 9, 2010 follow-up evaluation, the VA physician indicated that the Veteran was not able to continue to work until he completed of three weeks of physical therapy.  Therefore, the Veteran was prescribed over one month of convalescence following his right ankle arthroscopy.

For the reasons and bases expressed above, the Board has concluded that the law supports the Veteran's claim of entitlement to a temporary total evaluation based on a period of convalescence due to surgery for his service-connected right ankle disability that required convalescence until December 6, 2010, but no further.  The benefit sought on appeal is accordingly granted to this extent.


ORDER

The appeal for entitlement to an increased rating for a posterior malleolar fracture of the right ankle with degenerative joint disease, status-post right ankle arthroscopy, currently evaluated as 10 percent disabling, is dismissed.

Entitlement to a temporary total evaluation for the service-connected right ankle requiring a period of convalescence from October 26, 2010 to December 6, 2010, but no further, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

During the January 2014 hearing, the Veteran indicated that his primary care physician related his right hip and knee problems due to an alignment issue caused by his service-connected right ankle disability.  See hearing transcript, pp. 9-10.  The Board notes that, in the June 2013 supplemental statement of the case (SSOC), the RO referenced a VA medical opinion, dated in December 2012, in which the examiner related the Veteran's right hip and knee disorders to his service-connected right ankle disability.  However, this VA medical opinion was not been associated with the Veteran's paper or electronic claims files.  In fact, a review of the electronic claims files shows that the most recent VA treatment records are dated in March 2012.  

In addition, a December 2011 VA treatment note documents the Veteran's report that he was evaluated for right knee pain at a private orthopedic clinic.

Therefore, on remand, all outstanding VA and private treatment records should be obtained associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  Obtain the Veteran's complete VA treatment records from the Denver VAMC for the period from March 2012 to the present.  A specific request should also be made for a VA medical opinion dated on December 7, 2012, pertaining to the claimed right hip and knee disorders.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Specifically request that the Veteran provide the information and authorization necessary to obtain medical records corresponding to private orthopedic treatment for his claimed right knee disorder at Maple Leaf Orthopedics in Pueblo, Colorado.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After completing the above actions, conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, to specifically include, but not limited to, providing the Veteran with the appropriate VA examinations to determine the nature and etiology of his claimed disabilities.  

4.  When the development has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


